Case: 14-13122   Date Filed: 04/28/2015   Page: 1 of 6


                                                             [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-13122
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 7:13-cv-00163-HL-TQL


GREGORY ALLEN MINES,

                                                             Plaintiff - Appellant,

versus

ANTHONY BARBER, ET AL.,

                                                            Defendants - Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                  (April 28, 2015)

Before WILLIAM PRYOR, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:

         Gregory Allen Mines, a Georgia prisoner proceeding pro se, appeals the

district court’s order dismissing his 42 U.S.C. § 1983 complaint pursuant to 28
                 Case: 14-13122        Date Filed: 04/28/2015        Page: 2 of 6


U.S.C. § 1915A(a). Mr. Mines alleges in his complaint that officers from the

Valdosta State Prison Correctional Emergency Response Team seized his Green

Dot account numbers 1 during an administrative search of his prison cell and

transferred funds from his Green Dot account to Pay Pal accounts. Mr. Mines

alleged in his complaint that the officers’ conduct violated his Fourteenth

Amendment procedural due process rights and constituted cruel and unusual

punishment under the Eighth Amendment. He also asserted claims for conversion

and gross negligence under Georgia law.

       Upon conducting a § 1915A(a) review of Mr. Mines’ amended complaint,

the district court concluded that Mr. Mines’ Fourteenth Amendment and Eighth

Amendment claims against the officers failed as a matter of law. Having dismissed

Mr. Mines’ federal claims, the district court declined to exercise supplemental

jurisdiction over his state law claims and dismissed those claims without prejudice.

       On appeal, Mr. Mines argues that the district court erred in dismissing his

federal claims and abused its discretion in declining to exercise supplemental

jurisdiction over his state law claims. After reviewing Mr. Mines’ brief and the

record, we affirm. 2


1
  Green Dot cards are reloadable, pre-paid cards that look and work like credit or debit cards.
2
  Mr. Mines also asserts that the existing grievance process in Georgia was inadequate to obtain
monetary damages. This issue, however, has been abandoned. Although Mr. Mines raised the
issue in the beginning of his brief, he failed to later discuss or address it. See Bayro v. Reno, 142
F.3d 1377, 1379 (11th Cir. 1998) (“[T]he law is settled that, when a party lists an issue for
appellate review but does not discuss that question in their argument, they have abandoned it.”).
                                                 2
               Case: 14-13122    Date Filed: 04/28/2015   Page: 3 of 6


                                               I

      We review a district court’s dismissal of a prisoner’s complaint for failure to

state a claim for relief under § 1915A de novo. Harden v. Pataki, 320 F.3d 1289,

1292 (11th Cir. 2003). To state a claim for relief, a complaint must allege sufficient

facts for the claim to be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). When reviewing a complaint, we accept all factual allegations in the

complaint as true and construe them in the light most favorable to the plaintiff.

Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). We also construe pro

se pleadings liberally. Id.

                                          A

      To successfully assert a Fourteenth Amendment procedural due process

claim under § 1983, a plaintiff must establish that (1) the defendant deprived him

of a liberty or property interest protected by the Constitution; (2) the deprivation

occurred under color of state law; and (3) he was not provided with constitutionally

adequate process to redress the harm. Grayden v. Rhodes, 345 F.3d 1225, 1232

(11th Cir. 2003). As Mr. Mines cannot establish the lack of an adequate process to

redress his harm, his claim fails as a matter of law.

      Generally, under the Due Process Clause of the Fourteenth Amendment, the

government must provide an individual with notice and an opportunity to be heard

before seizing his property. Reams v. Irvin, 561 F.3d 1258, 1263 (11th Cir. 2009).


                                           3
              Case: 14-13122     Date Filed: 04/28/2015   Page: 4 of 6


But, “a random and unauthorized deprivation does not violate procedural due

process if the state provides an adequate post-deprivation remedy.” Carcamo v.

Miami-Dade Cnty., 375 F.3d 1104, 1105 (11th Cir. 2004).

      Mr. Mines alleges that the officers unlawfully seized his Green Dot account

numbers and transferred his account funds to Pay Pal accounts. His due process

claim fails, however, because he was able to file a grievance with the prison and he

has an adequate post-deprivation remedy available under state law—a state-law

claim for conversion. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (holding

that intentional deprivations do not violate the Due Process Clause if adequate state

post-deprivation remedies are available). We have long explained that the seizure

of an individual’s property does not give rise to liability under § 1983 “if a

meaningful post-deprivation remedy for the loss is available.” Lindsey v. Storey,

936 F.2d 554, 561 (11th Cir. 1991).

      We have previously recognized that a civil cause of action for wrongful

conversion provides an adequate post-deprivation remedy, Case v. Eslinger, 555
F.3d 1317, 1331 (11th Cir. 2009), and here Georgia law provides a cause of action

in tort for wrongful deprivation of personal property. See Ga. Code Ann. § 51-10-

1. Mr. Mines can, therefore, sue the officers for conversion of his property. Byrd v.

Stewart, 811 F.2d 554, 555 n.1 (11th Cir. 1987). The district court, therefore, did

not err in concluding that Mr. Mines’ due process claim failed as a matter of law.


                                         4
                Case: 14-13122      Date Filed: 04/28/2015   Page: 5 of 6




                                            B
       To state a valid Eight Amendment claim, an inmate must allege a condition

sufficiently extreme to pose an unreasonable risk of serious harm to his health or

safety. Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010). Generally,

prison conditions only rise to an Eight Amendment violation if they “involve the

wanton and unnecessary infliction of pain.” Chandler v. Crosby, 379 F.3d 1278,

1289 (11th Cir. 2004) (citing Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

“[T]he Eight Amendment[, moreover,] does not apply to every deprivation, or even

every unnecessary deprivation suffered by a prisoner, but only that narrow class of

deprivations involving ‘serious’ injury inflicted by prison officials acting with the

culpable state of mind.” Farmer v. Brennan, 511 U.S. 825, 860 (1994) (emphasis

in original).

       Mr. Mines fails to meet this standard. He alleges that the officers

intentionally harassed him in order to seize and convert his Green Dot accounts.

Construing the complaint liberally, Mr. Mines alleges that the seizure lacked

penological justification, but he does not allege that the seizure caused him

physical pain or created an unreasonable risk to his health or safety. As a result, he

did not assert a cognizable Eight Amendment claim, and the district court did not

err in dismissing his that claim.



                                            5
              Case: 14-13122     Date Filed: 04/28/2015   Page: 6 of 6




                                         II
      Finally, Mr. Mines argues that the district court erred when it refused to

exercise supplemental jurisdiction over his state law claims. “We review a district

court’s decision not to exercise supplemental jurisdiction for abuse of discretion.”

Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 738 (11th Cir. 2006). A

district court can exercise supplemental jurisdiction over all state claims that arise

from a common nucleus of operative facts with a substantial federal claim. Id. at

743. A district court, however, can decline to exercise supplemental jurisdiction

when all claims over which it had original jurisdiction have been dismissed. 28

U.S.C. § 1367(c)(3); McCoy v. Webster, 47 F.3d 404, 408 (11th Cir. 1995).

      As we conclude that the district court properly dismissed Mr. Mines’ federal

claims, we find that the district court did not abuse its discretion by declining to

exercise supplemental jurisdiction over Mr. Mines’ state law claims. Simply stated,

the district court had the authority to decline supplemental jurisdiction over Mr.

Mines’ state claims. 28 U.S.C. § 1367(c)(3).

                                         III

      The district court’s order dismissing Mr. Mines’ amended complaint is

affirmed.



      AFFIRMED.
                                          6